Title: Thomas Jefferson to Andrew Moore, 21 July 1814
From: Jefferson, Thomas
To: Moore, Andrew


          Dear Sir  Monticello July 21. 14.
          I am first to thank you for the indulgence which, in October last, at my request, you were so kind as to extend to Capt Miller, stationed as an Alien at Charlottesville. he requested a fortnight only to go to Norfolk, to settle his affairs, and look after the property there which he claimed: but as I thought it
			 would take him longer, I extended his request to a month. you were so kind as to fix no particular limit to his absence, and he seems disposed to avail himself of it indefinitely; having, as I am
			 informed, engaged in a partnership business with a mr Hay in Norfolk who had in charge from the Escheator the property there claimed by mr Miller.
			 had he stayed thro’ the winter only, while military operations were suspended, in that
			 vicinity, I should have felt no uneasiness for the responsibility I had undertaken for him. but we
			 have reason now to expect a great hostile army hourly, and that Norfolk will be it’s first enterprise. in such a case, personal confidence
			 should not controul the cautious provisions of the law;
			 and
			 certainly I should not be willing to assume such a responsibility. I still have a favorable opinion of Capt Miller, altho’ some who know him more particularly have less confidence in his candor. but without regard to this, having taken a furlough of nine months where one only was requested, he has had
			 more than the full benefit of the object asked by himself. I think it a duty therefore to recall the case to your recollection as scenes are approaching which command caution.
			 should you think it
			 prudent to require a return to his station, at least till the campaign is over, or till your further permission, which he can always ask, the indulgence of a few days after notice (if the enemy
			 do
			 not arrive in the mean while) to arrange with his partner the business he has engaged in, may perhaps be of value to him.—not knowing whether you may be in Richmond or Lexington, I send a copy of
			 this letter to each place, lest time may be lost when every day & hour may bring forth the crisis apprehended. Accept the assurance of my friendly esteem and great respect
          Th:
            Jefferson
        